Citation Nr: 0103108
Decision Date: 01/31/01	Archive Date: 03/12/01

DOCKET NO. 00-08 403               DATE JAN 31, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a March
1993 rating decision which awarded a 30 percent disability rating
for the veteran's service-connected bullous emphysema.

2. Entitlement to an effective date earlier than April 23, 1987,
for a grant of a total rating based upon individual unemployability
(TDIU).

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 1970,
and from September 1972 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) from
the Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington, which found that there was no CUE in the March
1993 rating decision, and assigned an effective date of August 28,
1993, for a grant of TDIU. During the pendency of this appeal, the
RO, in a July 2000 rating decision, assigned an earlier effective
date of April 23, 1987, for a grant of TDIU.

This case was previously before the Board in May 2000, when it was
remanded to comply with the veteran's request for a personal
hearing. However, the record reflects that the veteran withdrew
this request following the Board's remand. Accordingly, the Board
finds that a new remand is not required in order to comply with the
holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, it is noted that when this case was
previously before the Board, the veteran was represented by a
private attorney. However, the attorney has since withdrawn as
representative at the request of the veteran, and no new
representative has been appointed.

It is also noted that when this case was previously before the
Board it included the issue of whether a Notice of Disagreement had
been timely filed as to a September 1995 rating decision, which
assigned an effective date of August 28, 1993, for the grant of
TDIU. This issue was inextricably intertwined with the claim for an
earlier effective date, and has been rendered moot by the RO's
action in the July 2000 rating decision which is discussed in
greater detail below.

The Board notes that the veteran submitted a statement in September
2000 entitled a "Motion for Reconsideration" regarding his plea for
an earlier effective date and a rating of at least 30 percent for
his bullous emphysema currently rated as zero percent. With respect
to this document, it is noted that motions for reconsideration only
apply to final Board decisions. 38 C.F.R. 20.1000 (2000). Since no
final Board decision has been issued regarding the earlier
effective date claim, this "Motion" is premature. Nevertheless, his
contentions in this statement regarding an earlier effective date
have been taken into consideration in the instant case. In

2 -

regard to his bullous emphysema assertion, the Board notes that it
currently has no jurisdiction to consider the assigned disability
rating for this disability. See 38 C.F.R. 19.4, 20.100, 20.200.
Furthermore, it is noted that rather than being zero percent, the
record reflects that this disability was combined with the
veteran's lung cancer, for which a 100 percent disability rating
has been in effect since April 7, 1998.

FINDINGS OF FACT

1. A 30 percent disability rating was-assigned for the veteran's
service-connected bullous emphysema by a March 1993 rating
decision. The veteran was informed of this decision, including his
right to appeal, and he did not appeal.

2. The March 1993 rating decision correctly applied existing
statutes and/or regulations and was consistent with and supported
by the evidence then of record.

3. The veteran's contentions of CUE amount to no more than a
disagreement as to how the facts were weighed or evaluated.

4. Prior to April 23, 1987, the veteran's only service-connected
disability was bullous emphysema, evaluated as 10 percent
disabling.

5. In a statement received by VA on April 23, 1987, the veteran
initiated a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). A review of the record does not
show that the veteran filed a formal or informal claim of service
connection for a psychiatric disorder, to include PTSD, prior to
this date.

6. Service connection was granted for PTSD.by an October 1987
rating decision, effective April 23, 1987. The veteran was informed
of this decision, including his right to appeal, and he did not
appeal the assigned effective date.

- 3 -

7. The evidence on file does not show it was factually
ascertainable that the veteran was unable to secure or follow
substantially gainful employment because of his service-connected
disabilities during the period prior to April 23, 1987.

CONCLUSIONS OF LAW

1. The March 1993 rating decision which assigned a 30 percent
disability rating for the veteran's service-connected bullous
emphysema is final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103
(1992 & 2000).

2. The March 1993 rating decision was not the product of clear and
unmistakable error. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R.
3.104(a), 3.105(a) (2000); Russell v. Principi, 3 Vet. App. 310,
313 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

3. The veteran is not entitled to an effective date earlier than
April 23, 1987, for a grant of TDIU. 38 U.S.C.A. 5110 (West 1991 &
Supp. 2000); 38 C.F.R. 3.321, 3.340, 3.400, 4.16 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. CUE

Background. In February 1971, the veteran submitted a VA Form 21-
526, Application for Compensation or Pension, in which he claimed
entitlement to service connection for flat feet. Additionally, it
is noted that the veteran indicated that he was unemployed at that
time.

Service connection was subsequently denied for flat feet by a
January 1972 rating decision. Additionally, service connection was
denied for venereal disease by a

4 -

September 1973 rating decision. The veteran was informed of both
decisions, as well as his right to appeal, and he did not appeal.

Service connection was granted for bullous emphysema by a May 1980
rating decision. The evidence on file at that time included the
service medical records, a February 1976 letter from a fire
department which denied employment to the veteran due to the
results of a medical examination, a February 1980 personal hearing,
and an April 1980 VA medical examination which diagnosed
emphysematous blebs in both upper lobes with no active disease. A
noncompensable (zero percent) disability rating was assigned,
effective September 5, 1979. However, a subsequent rating decision
issued in August 2000 determined that this effective date was the
product of CUE, and that the veteran was entitled to an earlier
effective date of November 27, 1978, for a grant of service
connection for emphysema.

The veteran appealed the May 1980 rating decision to the Board,
contending that his bullous emphysema warranted a compensable
disability rating. In a January 1981 decision, the Board upheld the
assignment of a noncompensable rating.

By a November 1986 rating decision, the veteran was awarded a 10
percent disability rating for his bullous emphysema, effective
August 13, 1985. The evidence on file at the time of this decision
included VA medical records from July to August 1986 which showed
treatment for pulmonary problems.

VA Vocational Rehabilitation records are also on file which reflect
that the veteran filed an initial application for these benefits in
December 1986. A June 1987 counseling record noted that the veteran
had lived as a street person for a number of years, that he
continued to lead a hand to mouth existence, that he was currently
unemployed, and that he only admitted to occasionally buying and
selling a car to get some income. Regarding his medical condition,
the veteran did not claim that his rated disability for bullous
emphysema caused any significant limitations for him. At that time,
he was not under treatment, and received no medications. Moreover,
he was under no restrictions as far as activities were concerned.
The

5 -

counselor also stated that, as far as function limitations were
concerned, he was unable to identify any measurable way how the
veteran had been limited in preparing for or retaining employment
based upon the rated disability. Rather, it appeared that the
veteran had emotional problems, and possibly PTSD. Subsequent
records confirmed that the veteran's employment problems were due
to PTSD. These records also reflect that the veteran participated
in courses at a community college in 1988 and 1989. However, in
December 1990, he was moved from interrupt status to discontinued
status due to his failure to prosecute his vocational
rehabilitation program. It was noted that the veteran was scheduled
for a reevaluation and had failed to respond. It was further noted
that there was no indication that the veteran was working, but that
it was possible. Nevertheless, he had little in the way of job
skills, nor could it be determined whether his disabilities had
changed. It was noted that the disabilities were somewhat stable at
last contact.

An October 1987 rating decision denied entitlement to a disability
rating in excess of 10 percent for bullous emphysema. The evidence
on file at the time of this decision included VA outpatient
treatment records for the period from July 1986 to May 1987, as
well as the results of a VA pulmonary function test conducted in
July 1987. Also on file were the medical records concerning the
veteran's claim of service connection for PTSD, which contained no
pertinent findings regarding the bullous emphysema. The record
reflects that the veteran submitted a Notice of Disagreement to
this decision in November 1987, but did not submit a timely
Substantive Appeal after a Statement of the Case was promulgated.

By a June 1991 statement, the veteran reported that he was being
treated for a number of medical problems, including his lungs. He
also complained of aching joints and muscles, especially the left
side of his body. Further, he asserted that he had been exposed to
Agent Orange while on active duty.

The veteran subsequently underwent a VA Agent Orange examination in
July 1991. At this examination, the veteran primarily complained of
joint pains. However, it was noted that he began to have problems
with shortness of breath and dyspnea on exertion, and was
apparently diagnosed with emphysema in 1971. It was further

- 6 -

noted that the shortness of breath and dyspnea on exertion had been
slowly progressive over the years, and that he stopped smoking in
1988 because of this. He had had no acute, significant pulmonary
infections over the years, and had been followed in the VA
Pulmonary Clinic for the last few years. On examination, it was
noted that the lungs had fibrous breath sound throughout, but no
rhonchi or rales.

Chest X-rays were also conducted in July 1991. The overall
impression was of marked bilateral bullous emphysema. Moreover, it
was stated that, compared to previous chest X-ray of November 1988,
some of the bullae appeared to have increased in size.

A January 1992 report of a December 1991 telephone conversation
from a physician to the Office of Disability Insurance reflects
that the veteran had three major medical complaints. The first was
"a history of 'holes in the lungs' approximately 1971." It was
noted that the veteran was reportedly told he had cysts or possibly
holes in his lungs on chest X-ray. Follow-up X-rays had reportedly
shown a stable course. Regarding current respiratory symptoms, the
veteran reported that he could run a maximum of two blocks when he
became winded and that he had trouble getting up more than three or
four flights of stairs, although he thought he could make it up ten
flights if he had to. He denied production of sputum, cough,
pleurisy, or chest pains. The veteran also complained of
arthralgias in the knees, ankles, and shoulders, as well as left-
sided low back pain.

Various VA medical records were added to the file which covered a
periods from May 1991 to November 1992. These records show
treatment for various medical problems, included sciatica of the
left lower extremity and low back pain. Records from October 1991
note mild chronic obstructive pulmonary disease, with no benefit
from inhalers, and no further need for pulmonary clinic care. These
records show that multiple chest X-rays were conducted in September
1992. A chest X-ray conducted on September 17, 1992, resulted in an
impression of extensive severe obstructive pulmonary disease with
bullae with superimposed right lower lobe pneumonia. A subsequent
chest X-ray conducted on September 20, 1992, resulted in an
impression of multiple air-fluid level within right hemithorax; no
evidence of

7 -

free-flowing right pleural fluid; question of loculated right
pleural fluid versus air- fluid levels within extensive right mid
and upper lung bullous disease; and stable left pneumothorax. It
was also stated that an ultrasound was being considered for further
evaluation. A chest X-ray conducted on September 23, 1992, resulted
in an impression of improved aeration within the right base and
right middle lobe which suggested resolving pneumonia; persistent
air fluid levels within right chest, most likely within multiple
large bullae; and fluid within loculated pneumothorax, although
unlikely, could not be entirely excluded. Thereafter, a CT scan
conducted on September 28, 1992, resulted in an impression of
multiple large cystic airspaces in lungs bilaterally, occupying
one-half to two-thirds of total lung volume (at least the majority
of these represented large bullae). There was also large right
lateral mid lung cystic space with air fluid level and more solid
debris in inferior aspect. Unfortunately, this study could not
definitively place this collection as either pleural or
intraparenchymal, but, because of multiplicity of known bullae
superiorly, this most likely represented fluid-filled bulla.
Moreover, it was stated that the thickened medial wall might be
atelectasis or inflammation/consolidation, and that a similar,
smaller cyst was present in the posterior right mid lung. There
were also multiple small and moderate mediastinal nodes, the
largest of which was at the upper limits of normal. Records from
October 1992 note severe bullous disease of the lungs. The results
of the September 1992 CT, scan were summarized, and it was stated
that the veteran had been on antibiotics with improvement in
constitutional symptoms. It was also noted that the veteran
complained of arthralgias. Further, it was noted that he still had
limitations in his ADLs (activities of daily living) secondary to
his poor pulmonary reserve. It was stated that this disability
precluded him from working, and that it had progressed rapidly
since 1988. The veteran's joint pains were noted to be stable.
Chest X-rays conducted at that time resulted in an impression of
obstructive lung disease with multiple bulla. It was stated that at
least anterolateral bulla on the right had an air fluid level which
probably reflected ongoing infection and that remote films should
be obtained for comparison. Subsequent records from November 1992
note that the veteran felt better, that there was no chest pain,
sputum was clear, and that there was no blood. However, there was
shortness of breath on moderate to severe exertion. Also, it was
stated that his bulla was smaller compared to October. 

8 -

The evidence on file also confirms that the veteran was
hospitalized for eleven (11) days at a VA medical facility in
September 1992. These records noted that the veteran had a history
of "bolus" emphysema, and presented with 4 days pleuritic chest
pain with productive cough, fever, and chills. He denied shortness
of breath, and there was no associated nausea and vomiting.
Examination of the chest revealed decreased breath sounds in the
right lower lobe with dullness to percussion and tactile fremitus.
A pulmonary consultation was obtained regarding further workup of
pleural versus "bolus" effusions, with plan to postpone pleural
centesis at that time, secondary to high risk of pneumothorax.
Chest CT was obtained on the day of discharge, with plan to be
followed up at pulmonary clinic. The veteran was instructed to
return for fever, chills, malaise, and/or shortness of breath.
Further, it was planned to continue the veteran on antibiotics for
six weeks. Diagnoses from this period of hospitalization included
right lower lobe pneumonia with pleural versus "bolus" effusion;
"[b]olus" emphysema; and anemia.

The veteran provided testimony at a personal hearing conducted in
November 1992 regarding his claim of service connection for a low
back disorder. However, he did testify that he disagreed with the
assigned 10 percent rating for his emphysema. Further, he testified
that he was really short winded; that he could take two flights of
stairs, then had to stop and rest; that he had chest pains; that
his sinuses and so forth had gotten extremely bad; and that he had
to immediately leave a room if there was anything there that
irritated his lungs, such as smoke or paint. He also described his
September 1992 hospitalization, and stated that he was told that he
had fluid in his lungs at that time. Moreover, he described his
current medications.

The veteran underwent a VA medical examination in December 1992.
Examination of the lungs revealed them to be clear to auscultation
and percussion in all lung fields, including apices. Additionally,
it was noted that spirometry showed a mild obstructive airways
disease. Specifically, before bronchodilators, the FVC was 3.35,
which was 79 percent of predicted. FEV-1 was 2.15, which was 62
percent of predicted. FEV-1/FVC ratio was 64 percent, which was
mildly reduced. It was noted that the FVC and FEV-1 both increased
after bronchodilators, but not

9 -

significantly. Based on the foregoing, the examiner's assessment
was lung disease. The examiner further commented that the veteran's
symptoms and spirometry were consistent with mild obstructive
airways disease, perhaps emphysema related to smoking. The examiner
suspected that the holes the veteran spoke about in his lungs was
bullous disease of the lung, and were probably not related to the
obstructive airways disease. However, the examiner noted that no
chest X-ray had been available for review.

In the March 1993 rating decision, the RO assigned an increased
rating of 30 percent for the veteran's bullous emphysema pursuant
to Diagnostic Code 6699- 6603, effective June 18, 1991. The RO
summarized the results of the July 1991 and December 1992 VA
examinations, the September 1992 report of VA hospitalization, and
that the veteran continued to be followed periodically by the
pulmonary clinic at a VA hospital. The RO also noted that pulmonary
function studies indicated only 70 to 75 percent of predicted
normal, that physical examination showed breath tones diminished
and upward lung fields, and rhonchi were audible. Based on the
evidence received since the June 1991 increased rating claim, the
RO concluded that the veteran's lung condition should be rated as
30 percent disabling.

The veteran was informed of the March 1993 rating decision by
correspondence dated that same month, as well as his right to
appeal, and he did not appeal.

In a March 1999 statement, the veteran's former attorney noted,
among other things, that the October 1992 VA medical record
reported that the service- connected emphysema precluded the
veteran from working. Although the March 1993 rating decision did
increase the schedular evaluation for the veteran's lung disease to
30 percent, and the combined evaluation to 70 percent, no findings
was made as to whether he was entitled to a TDIU, nor was such a
claim invited by the correspondence informing the veteran of this
rating decision. It was contended that the holding in Akles v.
Derwinski, 1 Vet. App. 118, 121 (1991), warranted such action.
Moreover, it was contended that the RO should consider the evidence
in the veteran's Vocational Rehabilitation record, which was
constructively of record.

10 -

The veteran reported that he was unable to successfully complete
the program because of the worsening symptoms of his PTSD. The
attorney subsequently submitted additional statements which
essentially reiterated these same arguments.

Legal Criteria. The Board notes that, under 38 C.F.R. 3.104(a),
3.105(a) and 20.1103 taken together, a rating decision is final and
binding in the absence of clear and unmistakable error. Under 38
C.F.R. 3.105(a), "[p]revious determinations which are final and
binding ... will be accepted as correct in the absence of clear and
unmistakable error." A decision which constitutes a reversal of a
prior decision on the grounds of clear and unmistakable error has
the same effect as if the corrected decision had been made on the
date of the reversed decision. 38 U.S.C.A. 7105; 38 C.F.R.
3.105(a). The United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (hereinafter, "the Court") has provided the
following guidance with regard to a claim of clear and unmistakable
error:

In order for there to be a valid claim of 'clear and unmistakable
error,' there must have been an error in the prior adjudication of
the claim. Either the correct facts, as they were known at the
time, were not before the adjudicator or the statutory or
regulatory provisions extant at the time were incorrectly applied.
The claimant, in short, must assert more than a disagreement as to
how the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). The
Court in Russell further stated:

Errors that would not have changed the outcome are harmless; by
definition, such errors do not give rise to the need for revising
the previous decision. The words 'clear and

- 11 -

unmistakable error' are self-defining. They are errors that are
undebatable, so that it can be said that reasonable minds could
only conclude that the original decision was fatally flawed at the
time it was made. A determination that there was a 'clear and
unmistakable error' must be based on the record and the law that
existed at the time of the prior AOJ [agency of original
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d
1378 (Fed. Cir. 1999).

In determining whether there is clear and unmistakable error, the
doctrine of resolving reasonable doubt in favor of the veteran is
not for application, inasmuch as error, if it exists, is
undebatable, or there was no error within the meaning of 38 C.F.R.
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. West, 213
F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently
stressed the rigorous nature of the concept of clear and
unmistakable error. "Clear and unmistakable error is an
administrative failure to apply the correct statutory and
regulatory provisions to the correct and relevant facts; it is not
mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet.
App. 370, 372 (1991). "'Clear and unmistakable error' requires that
error, otherwise prejudicial, must appear undebatably." Akins v.
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be
remembered that clear and unmistakable error is a very specific and
rare kind of 'error'." Fugo v. Brown, 6 Vet. App. 40, 43 (1993). In
Russell, Fugo and other decisions, the Court has emphasized that
merely to aver that there was clear and unmistakable error in a
rating decision is not sufficient to raise the issue. The Court has
further held that simply to claim clear and unmistakable error on
the basis that previous adjudications had improperly weighed the
evidence can never rise to the stringent definition of clear and
unmistakable error.

- 12 -

The determination regarding clear and unmistakable error must be
made based on the record and the law that existed at the time the
decision was made. Damrel v. Brown, 6 Vet. App. 242, 245 (1994);
Russell. at 314. Evidence that was not of record at the time of the
decision cannot be used to determine if clear and unmistakable
error occurred. See Porter v. Brown, 5 Vet. App. 233 (1993).

The record reflects that the veteran's bullous emphysema has been
consistently evaluated pursuant to Diagnostic Code 6699-6603. The
provisions of 38 C.F.R. 4.27 provide that when rating an unlisted
condition by analogy, a built-up diagnostic code number will be
employed. The first two digits will be selected from that part of
the schedule most closely identifying the part, or system, of the
body involved; the last 2 digits will be "99" followed by an
additional specific diagnostic code after a hyphen to identify the
basis for the assigned evaluation. See 38 C.F.R. 4.27 (1992).

Under the criteria of Diagnostic Code 6603, in effect at the time
of the March 1993 rating decision, a 10 percent evaluation was
warranted for mild pulmonary emphysema, with evidence of
ventilatory impairment on pulmonary function tests and/or definite
dyspnea on prolonged exertion. A 30 percent evaluation was
warranted for moderate pulmonary emphysema, with moderate dyspnea
occurring after climbing one flight of steps or walking more than
one block on level surface, and pulmonary function tests consistent
with findings of moderate emphysema. A 60 percent evaluation
required severe pulmonary emphysema manifested by exertional
dyspnea sufficient to prevent climbing one flight of steps or
walking one block without stopping, ventilatory impairment of
severe degree confirmed by pulmonary function tests, and a marked
impairment of health. A 100 percent evaluation was warranted for
pronounced pulmonary emphysema which is intractable and totally
incapacitating and which is manifested by dyspnea at rest, or
marked dyspnea and cyanosis on mild exertion. The severity of the
emphysema must be confirmed by chest x-ray studies and pulmonary
function tests. 38 C.F.R. 4.97 (1992).

- 13 -

In Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992), the Court
indicated that, with regard to a veteran's request for an increased
schedular evaluation, VA could only consider the factors as
enumerated in the applicable rating criteria. See Pernorio v.
Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis. In order to determine whether the March 1993 rating
decision contained CUE, we review the law and evidence which was
before the rating board "at that time." 38 C.F.R. 3.104(a). "A
determination that there was 'clear and unmistakable error' must be
based on the record that existed at the time of the prior ...
decision." Russell, supra at 314. Accordingly, the Board's
adjudication of whether there was CUE in the March 1993 rating
decision is limited to consideration of the evidence that was
actually of record, or constructively of record at the time of this
decision. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical
records which are in existence are constructively of record and the
failure of the RO or the Board to consider any such pertinent
records might constitute CUE, even though such evidence was not
actually in the record assembled for appellate review); see also
VAOPGCPREC 12-95 (The Court's holding in Bell applied to all
decisions rendered on or after July 21, 1992).

As noted above, service connection was granted for bullous
emphysema by the May 1980 rating decision, which assigned a
noncompensable rating pursuant to Diagnostic Code 6699-6603. The
March 1993 rating decision shows that the increased rating of 30
percent was assigned pursuant to Diagnostic Code 6699- 6603.
Further, the March 1993 rating decision shows that the RO noted the
competent medical evidence on file regarding the then current
severity of the bullous emphysema, and accurately summarized the
contents thereof. Thus, the record reflects that the RO, in the
March 1993 rating decision, correctly applied the existing statutes
and/or regulations and was consistent with and supported by the
evidence then of record.

In the instant case, the Board acknowledges that the October 1992
VA medical record found that the veteran's emphysema was "severe"
and that the provisions of

- 14 -

Diagnostic Code 6603 in effect at that time held that a 60 percent
rating was warranted for "severe" emphysema. Further, this record
also indicated that the veteran was unemployed as a result of this
disability. Nevertheless, the Board notes that other competent
medical evidence on file tended to contradict these findings; i.e.,
the additional medical evidence indicated that the veteran's
emphysema was not as severe as reported in the October 1992 medical
record. For example, the subsequent VA medical records from
November 1992 indicated that the condition had improved, and
specifically stated that the bulla was smaller compared to October.
At his November 1992 personal hearing, the veteran testified that
he could take two flights of stairs before he had to stop and rest.
Similarly, the January 1992 report to the Office of Disability
Insurance reflected that he could run a maximum of two blocks
before he became winded; that he could climb three or four flights
of stairs before he had trouble, but that he thought he could make
it up ten flights if he had to. At the time of the March 1993
rating decision, Diagnostic Code 6603 required that the disability
be manifest, in part, by exertional dyspnea sufficient to prevent
climbing one flight of steps or walking one block without stopping
in order to receive a disability rating in excess of 30 percent.
Moreover, the December 1992 VA medical examination of the lungs
revealed them to be clear to auscultation and percussion in all
lung fields, including apices. Additionally, it was noted that
spirometry showed a mild obstructive airways disease. (Emphasis
added). Due to this contradictory evidence, the Board concludes
that it was not undebatable that the veteran was entitled to a
rating in excess of 30 percent for his bullous emphysema. As such,
the veteran's contentions of CUE amount to no more than a
disagreement as to how the facts were weighed or evaluated. The
Court has held that such a disagreement does not rise to the level
of CUE. Russell, supra; Fugo, supra.

The Board also acknowledges that it does not appear that the
findings of the October 1992 VA medical records were discussed in
the March 1993 rating decision. Additionally, it does not appear
that the RO discussed the veteran's Vocational Rehabilitation
records in conjunction with this decision. However, in Gonzalez v.
West, 218 F.3d 1378 (Fed. Cir. 2000) the United States Court of
Appeals for the Federal Circuit (Federal Circuit) held that "absent
specific evidence

15 -

indicating otherwise, all evidence contained in the record at the
time of the RO's determination ... must be presumed to have been
reviewed by the Department of Veterans Affairs, and no further
proof of such review is needed." The Federal Circuit explicitly
rejected the view that all evidence must be discussed. Rather, it
was held that an adequate "review" of the record did not require an
explanation in the RO decision of the impact or lack thereof of
every piece of evidence of record.

The Board further notes that nothing on file shows that the outcome
of the March 1993 rating decision would have manifestly changed if
the RO had discussed the October 1992 VA medical record and/or the
Vocational Rehabilitation records. As stated above, there was
additional competent medical evidence on file which contradicted
the findings of the October 1992 VA medical record regarding the
severity of the veteran's bullous emphysema. Similarly, the
Vocational Rehabilitation file also contradicts the October 1992 VA
medial record, in that these records reflect that the veteran had
very little functional impairment as a result of his bullous
emphysema, and that the majority of his problems were due to his
PTSD. Consequently, the Board concludes that this does not
constitute CUE.

The contentions that the failure of the RO to consider entitlement
to TDIU in the March 1993 rating decision goes to the effective
date of the TDIU, which is addressed below. The Board finds that it
has no pertinent bearing upon the issue of whether there was CUE in
the assignment of a schedular evaluation of 30 percent for bullous
emphysema.

For the reasons stated above, the Board concludes that the March
1993 rating decision, in assigning a disability rating of no more
than 30 percent for bullous emphysema, was not the product of CUE.
Accordingly, his claim must be denied.

II. Earlier Effective Date

Additional Background. On April 23, 1987, the veteran submitted a
statement in which he claimed entitlement to service connection for
PTSD, among other things. A review of the record does not show that
the veteran filed a formal or informal

- 16 -

claim of service connection for a psychiatric disorder, to include
PTSD, prior to this date.

Service connection was subsequently granted for PTSD by the October
1987 rating decision. A 50 percent disability rating was assigned,
effective April 23, 1987. Moreover, it is noted that this decision
also denied entitlement to a disability rating in excess of 10
percent for bullous emphysema. The record reflects that the
'veteran was informed of this decision, including his right to
appeal, and he did not appeal the assigned effective date.

No private medical records are on file regarding the veteran's
psychiatric problems prior to April 23, 1987. Further, the VA
medical records first indicate treatment for psychiatric problems
on May 11, 1987. At that time, it was noted that the veteran had
been referred by a veterans service organization for "assistance."
The veteran was found to have normal speech; no hallucinations; no
delusions; and angry, quiet presentation; fair insight; low
motivation; decreased sleep; and decreased appetite, among other
things. As previously noted, subsequent records from October 1992
note severe bullous disease of the lungs, that this disability
precluded him from working, and that it had progressed rapidly
since 1988.

By a statement received in April 1998, the veteran submitted a
claim of service connection for lung cancer which he contended had
been caused by Agent Orange exposure. Service connection was
subsequently granted for lung cancer by a June 1998 rating
decision. It was noted that lung cancer was one of the presumptive
disabilities associated with herbicide exposure, and that service
connection was granted on that basis. A 100 percent disability
rating was assigned, effective April 7, 1998.

As noted above, the veteran's former attorney contended in the
March 1999 statement that an earlier effective date was warranted
for the grant of TDIU.

In the July 2000 rating decision, the RO granted an effective date
of April 23, 1987, for the TDIU. The RO noted that the Court had
held in Norris v. West, 12 Vet.

17 -

App. 413 (1999), that a claimant need not file another formal
application for benefits in order to obtain an increase if he or
she had already filed a formal claim. Moreover, the Court
determined that the issue of unemployability, reasonably raised and
not properly disposed, rendered the claim still pending in the VA
adjudication process. Applying this decision to the facts of the
instant case, the RO found that the medical evidence obtained in
connection with the veteran's 1987 claim showed that he was so
disabled by his psychiatric disorder that he could not engage in
substantially gainful employment and that such evidence reasonably
raised the issue of unemployability due to service-connected
disability. However, the issue of unemployability was not discussed
in the October 1987 rating decision which granted service
connection for PTSD, Consequently, the RO assigned an earlier
effective date of April 23, 1987, for the grant of TDIU.

In addition to the statements submitted by his former attorney, the
veteran has submitted various statements in which he essentially
contends that his service- connected disabilities, including his
PTSD, existed since the time of his discharge from service. He also
noted the fact that VA regulations allow for a grant of service
connection on a presumptive basis for disabilities associated with
herbicide exposure if manifest within thirty years after discharge
from service, and that he was diagnosed with lung cancer within
this period. Consequently, he contends that the effective date for
his TDIU should be from the time of discharge.

The Board notes that additional evidence is on file pertaining to
the nature and severity of the veteran's medical conditions,
including his service-connected disabilities. While all of this
evidence has not been summarized in detail in this decision, the
Board notes that all evidence on file was thoroughly reviewed in
the present adjudication of the claim for an earlier effective
date.

Legal Criteria. A total disability rating for compensation purposes
may be assigned where the schedular rating is less than total,
where it is found that the disabled person is unable to secure or
follow substantially gainful occupation as a result of a service-
connected disability ratable at 60 percent or more or as a result
of two or

- 18 -

more disabilities, providing at least one disability is ratable at
40 percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent or
more. 38 C.F.R. 3.340, 4.16(a).

It is the established policy of the VA that all veterans who are
unable to secure and follow a substantially gainful occupation by
reason of service-connected disabilities shall be rated totally
disabled. 38 C.F.R. 4.16(b).

A total disability will be considered to exist when there is
present any impairment of mind or body which is sufficient to
render it impossible for the average person to follow a
substantially gainful occupation. A total disability may or may not
be permanent. Total ratings will not be assigned, generally, for
temporary exacerbations or acute infectious diseases except where
specifically prescribed by the schedule. 38 C.F.R. 3.340(a).

In exceptional cases where the schedular evaluations are found to
be inadequate, an extraschedular evaluation commensurate with the
average earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the
case presents such an exceptional or unusual disability picture
with related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1).

Effective dates for the grant of total ratings are governed by the
increased rating provisions of 38 C.F.R. 3.400(o)(1)(2). Servello
v. Derwinski, 3 Vet. App. 196 (1992); Wood v. Derwinski, 1 Vet.
App. 367 (1991).

The effective date for the grant of service connection for a
disease or injury is the day following separation from active duty
or the date entitlement arose if a claim is received within one
year after separation from service. Otherwise, the effective date
is the date of receipt of claim, or date entitlement arose,
whichever is later. 38 U.S.C.A. 5110; 38 C.F.R. 3.400. In general,
the effective date for an increase will be the date of receipt of
claim, or date entitlement arose, whichever is

- 19 -

later. 38 C.F.R. 3.400(o)(1). For an increase in disability
compensation, the effective date will be the earliest date as of
which it is factually ascertainable that an increase in disability
had occurred if application is received within 1 year from such
date; otherwise, date of receipt of claim. 38 U.S.C.A. 5110; 38
C.F.R. 3.400(o)(2).

"Application" is not defined in the statute. However, in the
regulations, "claim" and "application" are considered equivalent
and are defined broadly to include "a formal or informal
communication in writing requesting a determination of entitlement,
or evidencing a belief in entitlement, to a benefit." 38 C.F.R.
3.1(p); see also Rodriguez v. West, No. 98-7087 (Fed. Cir. Aug. 25,
1999). Under 38 C.F.R. 3.155(a), the submission of certain medical
records may constitute an "informal claim" for an increase in
disability compensation. In addition, 38 C.F.R. 3.157(b)(1)
specifies that where, as here, a claimant's formal claim for
compensation already has been allowed, receipt of, inter alia, a VA
report of examination will be accepted as an informal claim filed
on the date of the examination.

The Federal Circuit, in Rodriguez, supra, pointed out that for
purposes of establishing the requirements and procedures for
seeking veterans' benefits, a claim, whether "formal" or "informal"
must be "in writing" in order to be considered a "claim" or
"application" for benefits, and that the provisions of 38 C.F.R.
3.1(p) defines "claim," informal as well as formal, as a
"communication in writing." The Court stated that when 38 C.F.R.
3.155(a) refers to "an informal claim," it necessarily incorporates
the definition of that term in 38 C.F.R. 3.1(p) as a "communication
in writing." The Court further pointed out the provisions of 38
C.F.R. 3.155(a) make clear that there is no set form that an
informal written claim must take. All that is required is that the
communication "indicat[e] an intent to apply for one or more
benefits under the laws administered by the Department," and
"identify the benefits sought."

In VAOPGCPREC 12-98, General Counsel noted that the regulatory
history of 38 C.F.R. 3.400(o)(2) was in accord with the legislative
history of Pub. L. No. 94-

20 -

71, which enacted 38 U.S.C.A. 5110(b)(2). It was further noted that
when this regulation was enacted, VA issued Transmittal Sheet 584
(8-1-75), which reported that 38 C.F.R. 3.400(o)(2)

was added to title 38, Code of Federal Regulations, to 'permit
payment of increased disability compensation retroactively to the
date the evidence establishes the increase in the degree of
disability had occurred.' Section 3.400(o)(2) was 'intended to be
applied in those instances where the date of increased disablement
can be factually ascertained with a degree of certainty.'
Transmittal Sheet 584 also stated that 38 C.F.R. 3.400(o)(2) was
'not intended to cover situations where disability worsened
gradually and imperceptibly over an extended period of time and
there is no evidence of entitlement to increased evaluation prior
to date of claim.'

In Servello, the Court pointed out that the applicable statutory
and regulatory provisions, thoroughly construed, require that the
Board look to all communications in the file that may be
interpreted as applications or claims, formal or informal, for
increased benefits. Then, the Board must examine all other evidence
of record to determine the "earliest date of which," within the
year prior to the claim, the increase in disability was
ascertainable.

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court held that
for a veteran to prevail in a claim for individual unemployability
benefits, it is necessary that the record reflect some factor which
takes his case outside the norm, with respect to a similar level of
disability under the rating schedule. 38 C.F.R. 4.1, 4.15. The fact
that a claimant is unemployed or has difficulty obtaining
employment is not enough. The question is whether or not the
veteran is capable of performing the physical and mental acts
required by employment, not whether he can find employment. See
Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

21 -

Analysis. As an initial matter, the Board notes that prior to April
23, 1987, the veteran's only service-connected disability was
bullous emphysema, evaluated as 10 percent disabling. Consequently,
the veteran did not meet the schedular requirements for a TDIU
under VA regulations prior to the current effective date of April
23, 1987. 38 C.F.R. 3.340, 4.16(a).

Turning to the issue of entitlement to an earlier effective date
for a grant of TDIU on an extraschedular basis, the Board notes
that the evidence on file, including the Vocational Rehabilitation
file, reflects that the veteran had difficulty securing and/or
following a substantially gainful occupation prior to April 23,
1987. However, the evidence on file at that time does not show that
this was due to the service-connected emphysema. Rather, the
evidence shows that this was due to the veteran's psychiatric
problems, for which he was not granted service connection until
April 23, 1987. In fact, the June 1987 Vocational Rehabilitation
counseling record shows that the veteran did not claim that his
rated disability for bullous emphysema caused any significant
limitations for him. Moreover, the counselor stated that, as far as
functional limitations were concerned, he was unable to identify
any measurable way how the veteran had been limited in preparing
for or retaining employment based upon the rated disability. The
Board is of the opinion that the evidence on file which is
contemporaneous to the period prior to April 23, 1987, including
the medical records and the veteran's own statements, are entitled
to more weight than the veteran's subsequent statements made many
years after this period of time. Accordingly, the Board finds that
it was not factually ascertainable that the veteran was unable to
secure or follow substantially gainful employment because of his
service-connected disabilities during the period prior to April 23,
1987.

Regulations cited above clearly provide that the use of
manifestations not resulting from service-connected disease in
establishing the service-connected evaluation is to be avoided and
that neither age nor nonservice-connected disability are for
consideration in determining whether the veteran is entitled to a
total rating based on individual unemployability. 38 C.F.R. 4.14,
4.16, 4.19. Since the veteran

22 -

was not service-connected for PTSD prior to April 23, 1987, this
disability cannot be the basis for an earlier effective date.

A review of the record does not show that the veteran filed a
formal or informal written communication expressing an intent to
apply for and/or a belief in entitlement to a grant of service
connection for a psychiatric disorder, to include PTSD, prior to
April 23, 1987. While 38 U.S.C.A. 5110(a) and 38 C.F.R. 3.400,
provide that the effective date of an award of benefits shall not
be earlier than the date the claim for those benefits was received,
38 U.S.C.A. 5110(g) authorizes an exception to that rule.
Specifically, section 5110(g) provides that the effective date of
an award of, or increase in, compensation "pursuant to any Act or
administrative issue ... shall be fixed in accordance with the
facts found but shall not be earlier than the effective date of the
Act or administrative issue." The statute goes on to authorize
retroactive payments for up to one year prior to the date of claim
or the date of administrative determination of entitlement,
whichever is earlier. VA's implementing regulation, 38 C.F.R.
3.114(a), further states that a claimant cannot receive retroactive
payment based on a prospectively effective liberalizing law or a
liberalizing VA issue unless the evidence establishes that "the
claimant met all eligibility criteria for the liberalized benefit
on the effective date of the liberalizing law or VA issue and that
such eligibility existed continuously from that date to the date of
claim or administrative determination of entitlement."

The diagnosis of PTSD, Diagnostic Code 9411, was added to the
Rating Schedule effective April 11, 1980, the date of approval of
the regulatory amendment by the Administrator of Veterans Affairs.
See 45 Fed. Reg. 26,326 (1980). In a precedential opinion, VA
General Counsel concluded that the addition of PTSD to the Rating
Schedule in 1980 was a liberalizing VA issuance for purposes of 38
C.F.R. 3.114(a). However, it was emphasized that an effective date
prior to the date of claim could not be assigned under section
3.114(a) unless the claimant met all eligibility criteria for the
liberalized benefit on April 11, 1980, the effective date of the
regulatory amendment adding the diagnostic code for PTSD, and such
eligibility existed continuously from that date to the date of
claim or administrative determination of entitlement. VAOPGCPREC
26-97 (July 16, 1997).

- 23 -

Thus, under applicable criteria, entitlement to an effective date
prior to April 23, 1987, for the grant of service connection for
PTSD, can be established only if the veteran met all eligibility
criteria for service connection for PTSD on April 11, 1980.
VAOPGCPREC 26-97 (July 16, 1997). After careful review of all of
the evidence of record, the Board finds that an effective date
prior to April 23, 1987, is not warranted because the record
contains no evidence that, as of the time of the liberalizing VA
issue, the appellant had a diagnosis of PTSD, a main criterion for
an award of service connection. In fact, the Board notes that no
competent medical evidence of psychiatric problems was of record,
or constructively of record, until May 11, 1987, when he received
VA medical treatment based upon his need for "assistance." Since
this was after the date of the April 23, 1987, claim, it cannot
serve as a basis for an earlier effective date.

The Board acknowledges that the October 1992 VA medical record
shows a finding that the veteran's bullous emphysema precluded
employment. Assuming for the purposes of this decision that that
opinion was correct, the Board notes that no such competent medical
finding was made prior to that date; i.e. this is the first
evidence that such a finding was factually ascertainable. Since
this finding was made several years after the current effective
date for a grant of TDIU, it is axiomatic that it cannot serve as
the basis for an earlier effective date. Moreover, the Board notes
that this record states that the disability had become
progressively worse since 1988, which is still a period after the
current effective date.

With respect to the veteran's contentions that his problems existed
ever since his discharge from service, the Board notes that, while
this may be true, it does not provide a basis for an earlier
effective date in the instant case. The law and regulations only
permit an effective date from the day following discharge if a
formal or informal claim for benefits is filed within the first
post-service year. 38 U.S.C.A. 5110; 38 C.F.R. 3.400. Since the
veteran did not file a claim for any of his service-connected
disabilities within the first post-service year of either period of
active duty, he is not entitled to an effective date from the date
of discharge.

- 24 -

In regard to the veteran's contentions regarding the presumptive
conditions associated with Agent Orange (i.e., herbicide) exposure,
the Board notes that service connection was granted for lung cancer
as presumptively due to herbicide exposure while in Vietnam. See 38
C.F.R. 3.309(e). Further, the law provides that such diseases shall
have become manifest to a degree of 10 percent or more at any time
after service, except that chloracne or other acneform disease
consistent with chloracne and porphyria cutanea tarda shall have
become manifest to a degree of 10 percent or more within a year,
and respiratory cancers within 30 years, after the last date on
which the veteran was exposed to an herbicide agent during active
military, naval, or air service. 38 C.F.R. 3.307(a)(6)(ii). The
Board also notes that a 100 percent disability rating was assigned
for the lung cancer. However, as with the bullous emphysema and
PTSD, no claim of service connection for residuals of herbicide
exposure was received within the first post-service year following
either of the veteran's periods of active duty. As previously
stated, this is the only basis upon which an effective date can be
assigned from the time of discharge from service. In fact, as
stated above, service connection was granted for lung cancer
effective April 7, 1998, more than ten years after the TDIU
effective date of April 23, 1987.

In summary, the Board reiterates that a TDIU is to be assigned when
a veteran is unable to secure or follow substantially gainful
occupation as a result of service- connected disabilities;
nonservice-connected disabilities are not to be taken into
consideration. Prior to April 23, 1987, the veteran's only service-
connected disability was his bullous emphysema, evaluated as 10
percent disabling. While the veteran was unemployed prior to April
23, 1987, the evidence on file does not support a finding that it
was due to the bullous emphysema. Consequently, there is no basis
upon which an earlier effective date may be granted.

As an additional matter, the Board reiterates that the issue of
whether a Notice of Disagreement had been timely filed as to a
September 1995 rating decision, which assigned an effective date of
August 28, 1993, for a grant of TDIU, has been rendered moot by the
RO's action in the July 2000 rating decision. The law and

25 -

regulations provide that the effective date of an award based on a
claim reopened after final adjudication shall be fixed in
accordance with the facts found, but shall not be earlier than the
date of receipt of application therefor. 38 U.S.C.A. 5110; 38
C.F.R. 3.400. Thus, under these provisions, if the veteran did not
file a timely Notice of Disagreement to the effective date assigned
by this decision, he would normally have no basis to request an
effective date earlier than August 28, 1993. However, the RO
determined, in light of the Court's holding in Norris, supra, that
an effective date of April 23, 1987, was warranted, this barrier
was eliminated.

ORDER

Inasmuch as the March 1993 rating decision was not the product of
CUE, the benefit sought on appeal as to this matter is denied.

Entitlement to an effective date earlier than April 23, 1987, for
a grant of a TDIU is denied.

Gary L. Gick 
Veterans Law Judge 
Board of Veterans' Appeals

- 26 -



